                           Case 6:19-mp-00001-KSJ                          Doc 7    Filed 01/10/19   Page 1 of 2
[Dntchrga] [District Notice of Preliminary Hearing or Status Conference (AP)]
                                                  UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF FLORIDA
                                                          ORLANDO DIVISION



In re:                                                                   Case No.
                                                                         Chapter




________Debtor*________/

Southstar Capital Group, I, LLC

Cottington Road TIC, LLC
Durban Road TIC, LLC

              Plaintiff*


vs.                                                                      Adv. Pro. No. 6:19−mp−00001−KSJ


1662 Multifamily LLC

Hines 1662 Mulitfamily, LLC, et al.

________Defendant*________/

                                                    NOTICE OF PRELIMINARY HEARING


               NOTICE IS GIVEN THAT:

           1. A preliminary hearing in this proceeding will be held on February 13, 2019 , at 02:45 PM in
           Courtroom 6A, 6th Floor, George C. Young Courthouse, 400 West Washington Street, Orlando, FL
           32801 on the following matter:

           Motion to Transfer Venue , (Document No. 2 ) Urban Oaks Builders, LLC

           2. The Court may continue this hearing upon announcement made in open court without further
           notice.

           3. Any party opposing the relief sought at this hearing must appear at the hearing or any objections or
           defenses may be deemed waived.

           4. Parties are reminded to comply with all requirements of Local Rule 7001−1.

           5. Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones
           and, except in Orlando, computers into the Courthouse absent a specific order of authorization issued
           beforehand by the presiding judge, a valid Florida Bar identification card, or pro hac vice order.
           Please take notice that as an additional security measure a photo ID is required for entry into the
           Courthouse.
            Case 6:19-mp-00001-KSJ              Doc 7      Filed 01/10/19       Page 2 of 2

                                      FOR THE COURT
Dated: January 10, 2019               Sheryl L. Loesch , Clerk of Court
                                      George C. Young Federal Courthouse
                                      400 West Washington Street
                                      Suite 5100
                                      Orlando, FL 32801


The Clerk's office is directed to serve a copy of this notice on interested parties.



*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
*All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or
defendants.
